PER CURIAM.
Oráis Butler appeals his' conviction on two counts of sexual battery on a child under the age of twelve, pursuant to section 794.011(2), Florida Statutes. (1995). Butler asserts that the trial court erred in admitting hearsay testimony from a doctor and the *338victim’s stepmother regarding statements purportedly made to them by the child victim regarding the identity of her abuser without holding a hearing to determine the reliability of that testimony, or making the findings, required by section 90.803(23), Florida Statutes (1995). Butler also asserts that the trial court erred in excluding the testimony of a defense witness based upon a finding that there had been a discovery violation because the attorney for the defendant did not disclose to the prosecutor the substance of an oral unrecorded statement from that witness.1 The state has properly conceded error on both these issues. Under the facts of this case, we cannot find that these errors were harmless. Accordingly, we REVERSE AND REMAND for a new trial.
ALLEN, WOLF and DAVIS, JJ., concur.

. We find that the remaining errors asserted by Butler are without merit or are moot in view of the resolution of these two issues.